DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-9, 12-14, and 21, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9, 13, 14, and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (US Publication No. 20030224803) in view of Karlsson et al. (US Publication No. 20200186237) and further in view of Mallavarapu et al. (US Publication No. 20120238286).

to claims 8 and 21, Konno teaches a method for providing positioning based communication services by a network in a wireless communication system (fig. 1, fig. 2, abs, pp0018, indicating non-communication area based on position information), the method comprising: receiving a registration request message from a UE (fig. 1, fig. 4, SP1, pp0115, set up or transmission request); transmitting, to the UE, a registration accept message as a response to the registration request message (fig. 1, fig. 4, SP6, pp0115, set up or call proceeding); monitoring an area in which the UE performs communication (fig. 1, fig. 2, SP13, SP18, network connected and/or communicating, abs, pp0082, matching mobile terminal’s received position information and determine whether or not mobile terminal is in a no-communication or prohibited area); and transmitting, to an entity, an alarm message indicating that a connection with the UE may be stopped (fig. 1, fig. 2, abs, the network is disconnected. Consequently, use of the mobile terminal is prohibited in an area where a mobile terminal should preferably be restricted, pp0024, disconnection of the network may be notified to the mobile terminal or other mobile terminals, and pp0041), based on (i) the area in which the UE performs communication (fig. 1, fig. 2, SP13, SP18, network connected and/or communicating, abs, pp0082, and pp0083) and (ii) the restricted area in which the service for the is not provided fig. 1, fig. 2, SP13, SP18, network connected and/or communicating, abs, pp0082, matching mobile terminal’s received position information and determine whether or not mobile terminal is in a no-communication or prohibited area). However fails to explicitly teach wherein the UE is loaded on an Unmanned Aerial Vehichle (UAV), wherein the area in which the UE 
In an analogous field of endeavor, Karlsson teaches wherein the UE is loaded on an Unmanned Aerial Vehichle (UAV) (fig. 1, #16), wherein the area in which the UE performs communication comprises an altitude in which the UE performs communication (fig. 5, S401, S404, S405, all frequency enabled and wireless data communication data is allowed when in certain altitude below threshold) and wherein the restricted area for the UE comprises a restricted altitude for the UE in which the service for the UE is not provided (fig. 5, S401, S402, S403, disable frequency bands, thus disabling or restricting wireless data communication data when in certain altitude above threshold). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Konno with the teachings of Karlsson to achieve the goal of efficiently improving wireless aircraft communication system which provides better capacity, improved reliability while still being cost effective (Karlsson, pp0006). However, they failed to teach that before the UE enters a restricted area in which a service for the UE is not provided, transmitting, to an entity, an alarm message.
In an analogous field of endeavor, Mallavarapu teaches that before the UE enters a restricted area in which a service for the UE is not provided, transmitting, to an entity, an alarm message (fig. 1, fig. 2, pp0020, pp0025, alert message is sent to the subject mobile unit to alert the driver of the vehicle). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant Mallavarapu, pp0015).
As to claim 9, Konno in view of Karlsson and Mallavarapu teaches the limitations of the independent claims as discussed above. Karlsson fails to explicitly teach wherein the entity is based on a user associated with the UAV.
  In an analogous field of endeavor, Karlsson teaches the concept of wherein the entity is based on a user associated with the UAV (fig. 1, pp0003, consumers to be able to communicate through mobile phones and other handheld terminals at all times, even while traveling on trains, busses, ships and even aircrafts). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Konno with the teachings of Karlsson to achieve the goal of efficiently improving wireless aircraft communication system which provides better capacity, improved reliability while still being cost effective (Karlsson, pp0006).
As to claim 13, Konno in view of Karlsson and Mallavarapu teaches the limitations of the independent claims as discussed above. Konno further teaches wherein the alarm message includes information for the restricted area (fig. 1, fig. 2, abs, pp0082, matching mobile terminal received position information and determine whether or not mobile terminal is in a no-communication or prohibited area, and pp0024, pp0041, disconnection of the network may be notified to the mobile terminal or other mobile terminals, and pp0028, notifying that the position information indicates the non-communication area).  
As to claim 14, Konno teaches wherein the registration request message includes contact information related with the entity (fig. 1, fig. 4, pp0115, set up request including numbers for who transmits and who is called up) by "SET UP").

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (US Publication No. 20030224803) in view of Karlsson et al. (US Publication No. 20200186237) and further in view of Mallavarapu et al. (US Publication No. 20120238286) and Kihara et al. (US Publication No. 20190188398).

As to claim 12, Konno in view of Karlsson and Mallavarapu teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the alarm message includes time information related with a release of the communication with the UE.  
In an analogous field of endeavor, Kihara teaches wherein the alarm message includes time information related with a release of the communication with the UE (fig. 1, fig. 10, pp0124, termination alert time). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Konno, Karlsson, and Mallavarapu with the teachings of Kihara to achieve the goal of efficiently and reliably detecting the location of a user, and to improve resource security, authenticates a user's action on the resource based on Kihara, pp0004).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645